DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-16 and 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a suspension system comprising: an air spring; and a linear actuator that transfers force of a second load path between the top mount, the linear actuator including a motor having a rotor and a stator; wherein the stator is in contact with an inner surface of the rigid housing and the rigid housing defines at least part of the pressurized cavity and transfers the force of the second load path.
Regarding independent claim 19, the prior art either alone or in combination fails to disclose, teach or suggest a suspension system comprising: a spring configured to form a first load path between a vehicle body of a vehicle and an unsprung component of the vehicle; a ball-screw actuator configured to form a second load path, the ball-screw actuator comprising: a shaft; a housing; a motor; a ball nut to which the motor applies torque to transfer force of the second load path between the housing and the shaft; a ball spline that applies torque to the shaft to prevent rotation thereof relative to the housing; wherein the housing, the stator, and the ball spline are coupled to each other to form a stationary assembly, and the rotor and the ball nut are coupled to each 
Regarding independent claim 19, the prior art either alone or in combination fails to disclose, teach or suggest a ball screw actuator comprising: a motor positioned in the housing, the housing surrounding the motor and including cooling passages for receiving a fluid for cooling the motor; a shaft that moves axially within the housing; a ball nut; a ball spline that transfers torque between the housing and the shaft to prevent rotation therebetween; wherein the housing is coupled to the ball nut to allow rotation therebetween and prevent axial movement therebetween; and wherein the housing is coupled to the ball spline to prevent rotation and axial movement therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        February 8, 2022